Respondent was admitted to the Bar by this court on June 27, 1949. He concedes that on April 3, 1978 he was convicted in the United States District Court for the Northern District of New York, upon his plea of guilty, of the misdemeanor of willfully and knowingly failing to file an income tax return for the calendar year 1972 in violation of section 7203 of the Internal Revenue Code (US Code, tit 26, § 7203). Respondent was fined $2,500 and placed on probation for one year. A conviction for failure to file income taxes constitutes professional misconduct (Matter of Hess, 41 AD2d 1015; Matter of Steidle, 30 AD2d 79). In determining the appropriate sanction for such misconduct, we have taken into consideration respondent’s otherwise unblemished record as a member of the Bar and conclude that he should be suspended for a period of three months. Respondent suspended for a period of three months, the date of suspension to be fixed in the order to be entered hereon. Mahoney, P. J., Greenblott, Larkin, Mikoll and Herlihy, JJ., concur.